Opinion issued February 3, 2011.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00040-CR
———————————
IN RE Jeremy Robinson, Relator

 

 
Original Proceeding on Petition for Writ of Mandamus

 

MEMORANDUM OPINION
          Relator
Jeremy Robinson has filed a second petition for writ of mandamus, complaining
that he has not been provided copies of all transcripts, pleadings, and other
documents and materials relating to his final, felony conviction in case number
9840590 in the 228th District Court of Harris County.*  
          Relator’s
first petition was dismissed because it named as respondents persons against
whom this Court has no jurisdiction to issue a writ of mandamus.  See In
re Robinson, No. 01-10-00910-CR, 2010 WL 5060625, at *1 (Tex. App.—Houston
[1st Dist.] Dec. 9, 2010, orig. proceeding) (citing Tex. Gov’t Code Ann. § 22.221(West 2004)).  This second petition will not support mandamus
relief against any respondent because it does not comply with the Texas Rules
of Appellate Procedure.  Relator has not
served all parties with a copy of the petition. 
See Tex. R. App. P. 9.5(a). 
   
We note that relator seeks copies
of the transcripts, pleadings, and other documents and materials in the
underlying case for the purpose of challenging his final felony conviction.  This Court has no authority to issue writs of
mandamus in criminal law matters pertaining to proceedings seeking relief from
final felony judgments.  See Tex.
Code Crim. Proc. Ann. art. 11.07, § 5 (West Supp. 2010).  That jurisdiction rests exclusively with the
Texas Court of Criminal Appeals.  See Board of Pardons & Paroles ex rel.
Keene v. Court of Appeals for the Eighth Dist., 910 S.W.2d 481, 483 (Tex.
Crim. App. 1995); In re McAfee, 53
S.W.3d 715, 717-18 (Tex. App.—Houston [1st Dist.] 2001, orig.
proceeding).  Thus, even had relator
properly served the other parties with a copy of his second petition for writ
of mandamus, this Court could not grant relator the relief he seeks.
          Relator’s
petition for writ of mandamus is denied.
PER CURIAM
 
Panel
consists of Justices Keyes, Sharp, and Massengale.
Do
not publish.   Tex. R. App. P. 47.2(b).




*
          A jury convicted Robinson of
felony murder and assessed punishment at life in prison and a fine of
$10,000.  See Tex. Pen. Code Ann.
§ 19.02(b)(3) (West 2003).  This Court
affirmed Robinson’s conviction, and the Texas Court of Criminal Appeals refused
his petition for discretionary review.  See Robinson v. State, 236 S.W.3d 260 
(Tex. App.—Houston [1st Dist.] 2007, pet. ref’d).